Per Curiam.

Plaintiffs, all Massachusetts residents, were allegedly injured as a result of a motor vehicle accident while vacationing at a resort hotel located on Paradise Island in the Bahamas. The hotel is owned and operated by defendant Paradise Island, Limited (“ Paradise ”) and the mishap was assertedly caused by the negligence of its employee, the operator of the vehicle. Paradise is a Bahamian corporation whose stock is substantially owned by the codefendant Resorts, International, Inc. (“Resorts”), a Delaware corporation with offices located in New York City. Paradise is not authorized to do business in this State. It was nevertheless served here on the theory that it is the alter ego of Resorts, whose liability is predicated on the same contention. In view of our determination, we find it unnecessary to reach that issue. Application of the doctrine of forum non conveniens no longer depends on residence alone. (Silver v. Great Amer. Ins. Co., 29 N Y 2d 356.) Where, as here, the plaintiffs are nonresidents, the accident occurred in the Bahamas and medical treatment was received in the Bahamas and in Florida, we find no justification for burdening our courts with this litigation. In reaching our decir sion we have taken note of the assertion by the physician attending two of the plaintiffs that a flight to the Bahamas instead of to New York would be unduly burdensome; and find it unconvincing.
Orders, Supreme Court, New York County (Saypol, J.), entered January 23, 1973, denying the respective motions of each defendant to dismiss the action on the ground of forum non conveniens should be reversed, on the law and as a matter of discretion, without costs or disbursements, and said motions granted upon condition that each defendant serves notice upon *243plaintiffs, in writing, within 20 days of service upon them by the plaintiffs of a copy of the order to be settled herein, with notice of entry, that it will accept ¡service of process in the Bahamas and appear in any action to be commenced therein by plaintiffs for the same relief demanded in the complaint herein and that in any action so commenced it will not plead, and thereby waives, the Statute of Limitations as a defense. In the event of failure to comply with the foregoing conditions, the orders should be affirmed, without costs and without disbursements.